Case 6:20-cv-00560-MJJ-PJH Document 25 Filed 07/28/20 Page 1 of 3 PageID #: 506




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 BENSON PHILIP GATU NJUGUNA                CIVIL ACTION NO. 6:20-CV-00560 SEC
 #AXXXXXXXX                                                                P

 VERSUS                                                             JUDGE JUNEAU

 ERIC STAIGER ET AL                                 MAGISTRATE JUDGE HANNA


                                      ORDER

       Before the Court are three motions brought by Petitioner, Benson Njuguna:

 (1) a Motion for Reconsideration regarding the Judgment on Report and

 Recommendations, Rec. Doc. [21]; (2) a Motion to Expedite Decision, Rec. Doc.

 [24]; and (3) an Amended Motion to Expedite Decision, Rec. Doc. [23]. The

 government has not opposed these motions, particularly the Motion for

 Reconsideration. After much consideration and a careful review of the record, the

 Court GRANTS these motions for the following reasons and with the following

 instructions for the parties.

       Pro se Petitioner moves for reconsideration of this Court’s Judgment which

 adopted the magistrate judge’s report and recommendation. Petitioner states that he

 timely submitted objections to the Report and Recommendation on June 15, 2020.

 The record indicates a two-week delay in the Court receiving the objections. The

 Court will treat the Motion for Reconsideration as a Motion to Alter or Amend
Case 6:20-cv-00560-MJJ-PJH Document 25 Filed 07/28/20 Page 2 of 3 PageID #: 507




 Judgment under Fed. R. Civ. Proc. 59 and 60. The federal rules give the Court

 discretion to alter and amend judgments so long as motions to do so are brought

 timely. Here, Petitioner moved for reconsideration 7 days after the Judgment.

       Furthermore, reconsideration of the judgment has merit. Petitioner attempted

 in good faith to submit objections to the report and recommendation. Mail delays

 seem to explain the tardiness of the filing. A timely objection to the report and

 recommendation changes this Court’s standard of review when considering an

 adoption of the report and recommendations. Petitioner also attaches evidence to his

 objection that calls into question the government’s evidence regarding the safety

 measures of Petitioner’s ICE facility—evidence that heavily influenced the

 magistrate judge’s recommendation.

       Given the unique circumstances presented by the COVID-19 pandemic and

 the new legal issues regarding the pandemic’s effect on immigration detention, the

 Court finds that the interests of justice are best served by holding a limited

 evidentiary hearing. The Court will offer the following guidance to the parties

 because of the special nature of this case:

       1. Although the Court will reconsider the magistrate judge’s analysis of the

           merits of this case, the Court is inclined to agree with the law set out by

           the magistrate judge.




                                      Page 2 of 3
Case 6:20-cv-00560-MJJ-PJH Document 25 Filed 07/28/20 Page 3 of 3 PageID #: 508




       2. The parties should be prepared to present evidence and argument related

          to Pine Prairie ICE Processing Center’s implementation of safety measures

          AND Petitioner’s COVID-19 complication risks based on underlying or

          preexisting conditions.

       3. The parties are encouraged to focus on the factors set forth in the

          magistrate judge’s report and recommendation. Rec. Doc. [15], p. 14-15.

       Accordingly, IT IS ORDERED that a limited evidentiary hearing on this

 matter take place August 25, 2020 at 9:30 a.m. Pretrial memoranda setting forth any

 exhibits, witnesses, and law shall be due August 18, 2020.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 28th day of

  July, 2020.


                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
